DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMES (US 2015/0271309) in view of DAVISON (US 2015/0270734).
 	Regarding claim 1, AMES discloses an electronic device (400, 402, Fig. 4), comprising: 
 	a connector (410, Fig. 4) for connecting to a second electronic device (412, Fig. 4);
 	 a battery (408) configured for powering the connected second electronic device (¶ 0013, 0048); and 
 	an amplifier configured to amplify one or more communication signals (¶ 0075, 0077, 0078, 0080) at least one of received by and transmitted from the connected second electronic device (¶ 0072, 0094, 0096).
 	AMES fails to disclose the battery configured for charging a battery of the connected second electronic device.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the battery configured for charging a battery as recited in order to increase the usefulness of the second electronic device (DAVISON, ¶ 0004-0008).
 	Regarding claim 2, AMES discloses the connector comprises one of a male micro-USB connector, a male USB-mini connector, a male USB-C connector, and a male lightning connector (¶ 0015, 0068, 0071).
 	Regarding claim 3, AMES discloses the connector is integrated with a housing of the electronic device (connecter 410 is integrated with housing 402 as shown in Fig. 4).
 	Regarding claim 4, AMES discloses the electronic device is configured for simultaneously performing the charging of the battery of the connected second electronic device and the amplifying of the one or more communication signals at least one of received by and transmitted from the connected second electronic device (¶ 0048: providing power to both electronic devices).
 	Regarding claim 5, AMES discloses an antenna and one or more transmission/reception components for transmitting and receiving the one or more communication signals to and from a network (¶ 0013, 0066, 0074).
 	Regarding claim 6, AMES discloses the amplifier is configured to amplify the one or more communication signals in a plurality of frequency ranges (¶ 0039-0041, 0082, 0095).
	Regarding claim 7, AMES as modified by DAVISON teaches the electronic device as applied to claim 1 but fails to disclose one or more additional connectors. DAVISON further discloses one or more additional connectors, wherein the one or more additional connectors 
	Regarding claim 8, AMES discloses the charging of the battery of the connected second electronic device and the amplifying of the one or more communication signals are performed via the connector (¶ 0015, 0072, 0075, 0094, 0096).
 	Regarding claim 9, AMES discloses the electronic device transmits the amplified one or more communication signals to a network (¶ 0039, 0053, 0072).
 	Regarding claim 10, AMES discloses the connected second electronic device receives the amplified one or more communication signals via the network (¶ 0015, 0046).
 	Regarding claim 11, AMES discloses the electronic device amplifies the one or more communication signals after reception of the one or more communication signals by the connected second electronic device via a network (¶ 0015, 0046).
 	Regarding claim 12, AMES discloses the electronic device amplifies the one or more communication signals prior to transmission of the one or more communication signals by the connected second electronic device over a network (¶ 0039, 0072, 0094, 0096).
 	Regarding claim 13, AMES discloses the electronic device is portable (¶ 0038-0039).
 	Regarding claim 14, AMES discloses a method, comprising: 
 	connecting a charging/signal boosting device (400, 402, Fig. 4) to an electronic device (412, Fig. 4) via a connector (410, Fig. 4); 
 	powering the connected electronic device using a battery (408) of the charging/signal boosting device (¶ 0013, 0048); and 

  	AMES fails to disclose charging a battery of the connected electronic device using the battery.
 	DAVISON discloses charging a battery of the connected electronic device using a battery (¶ 0060-0064).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include charging a battery of the connected electronic device using the battery as recited in order to increase the usefulness of the second electronic device (DAVISON, ¶ 0004-0008).
 	Regarding claim 15, AMES discloses the charging and the amplifying are simultaneously performed (¶ 0048: providing power to both electronic devices).
 	Regarding claim 16, AMES discloses the charging and the amplifying are performed via the connector (¶ 0015, 0072, 0094, 0096).
 	Regarding claim 17, AMES discloses transmitting the amplified one or more communication signals from the charging/signal boosting device to a network (¶ 0039, 0072, 0094, 0096).
 	Regarding claim 18, AMES discloses the connected electronic device receives the amplified one or more communication signals via the network (¶ 0015, 0046).
 	Regarding claim 19, AMES discloses the amplifying is performed after reception of the one or more communication signals by the connected electronic device via a network (¶ 0015, 0046).
Regarding claim 20, AMES discloses the amplifying is performed prior to transmission of the one or more communication signals by the connected electronic device over a network (¶ 0039, 0072, 0094, 0096).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        November 19, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 16, 2021